Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 5 April 2022.  Claims 1-20 are pending in the application.   Claims 1, 2, 6-19 have been amended.  
The objection to the claims is hereby withdrawn in light of Applicant's amendments.
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claim 7 is hereby withdrawn in light of the amendments to the claims.

Claim Objections
Claims 13-20 are objected to because of the following informalities:  
In claim 13, line 7, “a hybrid magnetic thrust bearing” should be amended to read --another hybrid magnetic thrust bearing-- or similar since at least one hybrid magnetic thrust bearing has been previously recited as part of the electric motor. 
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U. S. Patent Application Publication No. 2018/0291907) in view of Wilson (U. S. No. 3377113).
As to claim 1, Ye et al. discloses an electric submersible pump (ESP) assembly (FIG.’s 1-5, Abstract), comprising: 
an electric motor 87 (FIG. 5, para. 0044); 
and a centrifugal pump 85 Id., comprising a drive shaft 19 (para. 0022) configured to receive power from the electric motor 87, a plurality of impellers 13a, 13b (FIG. 1, para. 0023) coupled to the drive shaft 19 (as shown), a plurality of diffusers 21 Id., and a plurality of [[hybrid magnetic]] thrust bearings 45, 57, 59 (para.’s 0028-0031, formed by AR down thrust bearing 45 and/or thrust washers 57, 59) and located between at least some of the impellers 13 and diffusers 21 (as shown).
Ye is silent as to the thrust bearings being hybrid magnetic thrust bearings.  Hybrid magnetic bearings are disclosed and defined by Applicant as using traditional fluid film bearing technology augmented with magnets configured to produce repulsive or attractive magnetic force for bearing axial thrust loads (spec. para. 0046, inter alia).   In this regard, Wilson teaches a hydrodynamic thrust bearing 10 (FIG. 1, col. 3, lls. 4-20) with plate surfaces 17, 18 augmented with permanent magnetic material or inserts to provide repulsive bearing forces accordingly (col. 3, lls. 27-35).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to adapt or replace Ye’s bearings with the bearing permanent magnetic material or inserts of Wilson, thus forming a hybrid magnetic thrust bearing, in order to supplement repulsive bearing forces to sustain clearances between components when hydrodynamic fluid force is not being generated by relative rotation, such as during start-up or stopping, as taught by Wilson (Abstract; col. 1, lls. 10-50). 
As to claim 6, Ye further discloses a seal unit 91 (para. 0044) located between the electric motor 87 and the centrifugal pump 85, wherein the seal unit 91 comprises at least one a thrust bearing 93.  However, Ye is silent as to the thrust bearing being a hybrid magnetic thrust bearing.  In this regard, Wilson teaches a hydrodynamic thrust bearing 10 (FIG. 1, col. 3, lls. 4-20) with surfaces 17, 18 augmented with permanent magnetic material or inserts to provide a repulsive bearing force (col. 3, lls. 27-35).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Ye’s bearings with the permanent magnetic material or inserts of Wilson for the same reasons and rationale set forth above in the rejection of claim 1.
As to claim 9, Ye is discussed above but is silent as to the electric motor comprises a hybrid magnetic thrust bearing. However, Ye does contemplate an ESP system having electric motor 87 with separate thrust bearing assembly 93 attached to  the electric motor 87 (FIG. 5, para. 0044).  Therefore, it would further have been obvious to provide a thrust bearing in the electric motor (under broadest reasonable interpretation, Ye’s thrust bearing attached to motor 87 is considered to be inside).  Once modified, it would further have been obvious to provide the hybrid magnetic thrust bearing of Wilson into Ye’s ESP electric motor in order to effectively handle thrust loads for the same reasons and rationale set forth above in the rejection of claim 1.
As to claim 10, Ye and Wilson collectively and inherently disclose, teach or suggest a method of operating an electric submersible pump (ESP) assembly (Ye – FIG. 5, Abstract, para. 0044, “(ESP) 83”), comprising: 
providing electric power to an ESP assembly disposed in a wellbore (para. 0003, “hydrocarbon bearing wells” – providing power inherent to operate electric motor of the ESP); and 
exerting magnetic force on a thrust transfer plate (Ye – FIG. 1, para. 0031, thrust washer 57 or 59 interpreted as recited thrust transfer plate) of a first [[hybrid magnetic]] thrust bearing by a thrust support plate (Ye - opposite surface of element 57 on upper side of diffuser 21 forms one thrust support plate and alternatively, thrust washer 59 forms another thrust plate, both interpretable as recited thrust support plate) of the first hybrid magnetic thrust bearing directed axially upwards (forces directed equally up and downward depending upon perspective, see para. 0031, elements 57 and 59 provide upward and downward forces) parallel to a central axis (shown) of an impeller (Ye – 13) of a centrifugal pump (Ye -  85, para. 0044) of the ESP assembly, wherein the first [[hybrid magnetic]] thrust bearing is positioned between the impeller (Ye – 13b) and a diffuser (Ye -21) of the centrifugal pump (Ye – 85) located upstream of the impeller 13b (Ye- FIG. 1, as shown).
Ye is silent as to the thrust bearing being a hybrid magnetic thrust bearing.  However, Wilson teaches a hybrid magnetic thrust bearing as set forth in the rejection of claim 1.  It would further have been obvious to adapt or replace Ye’s bearing with the hybrid magnetic bearing of Wilson for the same reasons and rationale set forth above in the rejection of claim 1.
As to claim 11, Ye and Wilson further teach exerting fluid film force on the thrust transfer plate (Ye -57) of the first hybrid magnetic thrust bearing (Ye, upon modification with hybrid magnetic thrust bearing of Wilson) directed axially upwards (forces directed equally upward and downward depending upon perspective) parallel to the central axis of the impeller (Ye -13, as shown).
As to claim 12, Ye and Wilson further teach or suggest  exerting magnetic force on the a thrust support plate (Ye – not labelled but arranged on downstream end of impeller 13a)  of a second hybrid magnetic thrust bearing (Ye – on impeller 13a,  upon modification with hybrid magnetic thrust bearing of Wilson) by a thrust transfer plate (Ye – shown corresponding to element 57 or 59 but formed on impeller 13a) of the second hybrid magnetic thrust bearing directed axially downwards (forces exerted in upward and downward direction depending upon perspective, see para. 0031) parallel to the central axis of impeller (Ye -13a) , wherein the second hybrid magnetic thrust bearing is positioned between the impeller and a second diffuser (Ye – 21) of the centrifugal pump located downstream of the impeller 13a.  Ye shows one stage of a multiple stage pumping system (para. 0023).  
Also to claim 12, alternatively, it would have been obvious to provide the second hybrid magnetic thrust bearing arranged as claimed by simply duplicating the pump stage 11 of Ye and attaching it in series with the pump stage depicted. It has been held, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced Pump stages having impellers and thrust bearings provide pumping capacity so that having duplicate stages would only produce an expected redundancy with additional capacity.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to duplicate the pumping stages and claimed hybrid magnetic thrust bearing arrangement in order to provide redundancy and increased pumping capacity. See MPEP 2144.04 (VI)(B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U. S. Patent Application Publication No. 2018/0291907) in view of Wilson (U. S. No. 3377113) as applied to claim 1, further in view of Sheth et al. (U. S. Patent Application Publication No. 2018/0051700).
As to claim 8, Ye is discussed above but is silent as to a gas separator located upstream of the centrifugal pump, wherein the gas separator comprises a hybrid magnetic thrust bearing.  In this regard, Sheth teaches an ESP system 120 having a gas separator 124 upstream of pump 122 (FIG. 1, para. 0024).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a gas separator in Ye in order to remove gas from the hydrocarbon stream before it can enter and damage the pump.  Once modified, it would further have been obvious to provide the hybrid magnetic thrust bearing of Wilson into the system collectively taught by Ye and Sheth in order to effectively handle thrust loads for the same reasons and rationale set forth above in the rejection of claim 1. 

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U. S. Patent Application Publication No. 2018/0291907) in view of Head (U. S. Patent Application Publication No. 2006/0037743) and Wilson (U. S. No. 3377113).
As to claim 13, Ye discloses a method of lifting fluid in a wellbore (Ye – FIG.’s 1 & 5, Abstract, para. 0003), comprising: 
providing electric power to an electric motor (Ye – 87, para. 0044) of an electric submersible pump (ESP) assembly. 
providing mechanical torque by the electric motor to a centrifugal pump (Ye – 85) of the ESP assembly, wherein an impeller (Ye – 13) of the centrifugal pump is supported axially at least in part by a [[hybrid magnetic]] thrust bearing (Ye – formed by element 57 or 59) disposed inside the centrifugal pump (Ye – para. 0023, pump stage 11) between the impeller 13 and a diffuser 21 located upstream of the impeller 13a (as shown); and lifting a fluid in the wellbore by the centrifugal pump (Ye – 87, inherently as discussed in para. 0003).
 Ye is silent as to wherein the electric motor is supported axially at least in part by at least one [[hybrid magnetic]] thrust bearing disposed inside the electric motor.  In this regard, Head teaches an ESP system with a motor having a magnetic thrust 90 bearing (FIG. 10a, para. 0046) therein.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Ye so that its electric motor is supported by a thrust bearing installed therein in order to provide additional support for axial thrust loads and constrain the rotor against axial displacement as taught by Head (para. 0045).
Ye and Head are further silent as to the thrust bearings being hybrid magnetic thrust bearings.  However, Wilson teaches a hybrid magnetic thrust bearing as set forth above in the rejection of claim 1.  It would further have been obvious to adapt or replace Ye’s or Heads bearings with the hybrid magnetic bearing of Wilson for the same reasons and rationale set forth above in the rejection of claim 1.
As to claim 14, Ye and Wilson further disclose teach or suggest  the fluid lifted in the wellbore comprises water, a hydrocarbon, a mixture of hydrocarbons and water, or a mixture of oil, gas, and water (para. 0003, “well fluids from hydrocarbon bearing wells”).
As to claim 15, Ye and Wilson further disclose teach or suggest the impeller (Ye - 13) is axially supported in part by fluid film force applied by a thrust transfer plate (Ye – para. 0031, element 57 or 59) and a thrust support plate (Ye -  para. 0031, opposite surfaces from elements 57 or 59) of the at least one hybrid magnetic thrust bearing (Ye, upon modification with hybrid magnetic thrust bearing of Wilson). 
As to claim 16, upon modification, Wilson further teaches the hybrid magnetic thrust bearing comprises a plurality of permanent magnets (col. 3, lls. 28-32, “permanent magnet … inserts”).
As to claim 17, Ye and Wilson further disclose teach or suggest a drive shaft of a seal unit (Ye – FIG. 5, para. 0044, seal section 91) of the ESP assembly is axially supported at least in part by at least one hybrid magnetic thrust bearing (Ye – 93, bearing assembly as modified with hybrid magnetic thrust bearing of Wilson) disposed inside the seal unit (para. 0044, “located inside seal unit 11”), wherein the drive shaft (shafts are interconnected) of the seal unit (Ye – 91) provides the mechanical torque from the electric motor (Ye -87) to the drive shaft (Ye – 19) of the centrifugal pump (Ye – 85).
As to claim 18, upon modification, the applied art references teach or suggest the electric motor (Ye- 87; Head – 20) is axially supported by magnetic force applied by a magnetic element of the at least one hybrid magnetic thrust bearing (upon modification with hybrid magnetic bearing of Wilson) disposed inside the electric motor (Head – para. 0046) and by fluid film force applied by a thrust transfer plate (Head – FIG. 10a, elements 90; Wilson – 17 and a thrust support plate (Head – 88; Wilson – 18) of the at least one hybrid magnetic thrust bearing disposed inside the electric motor (Head – 20) interacting with a fluid provided inside the electric motor (Head - para. 0038, the motor chamber is sealed and usually filled with oil or other dielectric fluid).
As to claim 19, Ye is discussed above but is silent as to a plurality of rotor and stator stages.  In this regard, Head teaches an ESP system including a plurality of rotor and stator stages (FIG.’s 11 & 12, para. 0047, several motor modules, each motor having a rotor and stator stage).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Ye with a plurality of motor modules each having rotor and stator stages in order to provide redundancy and increased driving power for the ESP system.   It has been held, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Since the motor modules rotor and stator stages are used to provide additional driving power, having duplicate motor modules would only produce an expected redundancy.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to duplicate the motor modules with rotor and stator stages in order to provide redundancy and increased driving power for the ESP system. See MPEP 2144.04 (VI)(B).
As to claim 20, Ye further discloses the centrifugal pump 85 comprises a plurality of pump stages 11 (para. 0023, next upward stage from stage 11, indicating multiple pump stages).
With regard to the method claims presented, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King,  231 USPQ 136 (Fed. Cir. 1986).


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U. S. Patent Application Publication No. 2018/0291907) in view of Hyatt (U. S. Patent Application Publication No. 2018/010053).
As to claim 1, Ye et al. discloses an electric submersible pump (ESP) assembly (FIG.’s 1-5, Abstract), comprising: 
an electric motor 87 (FIG. 5, para. 0044); 
and a centrifugal pump 85 Id., comprising a drive shaft 19 (para. 0022) configured to receive power from the electric motor 87, a plurality of impellers 13a, 13b (FIG. 1, para. 0023) coupled to the drive shaft 19 (as shown), a plurality of diffusers 21 Id., and a plurality of [[hybrid magnetic]] thrust bearings 45, 57, 59 (para.’s 0028-0031, formed by AR down thrust bearing 45 and/or thrust washers 57, 59) and located between at least some of the impellers 13 and diffusers 21 (as shown).
However, Ye is silent as to the thrust bearing being hybrid magnetic thrust bearings.  Hybrid magnetic bearings are disclosed by Applicant as using traditional fluid film bearing technology augmented with magnets configured to produce desired repulsive or attractive magnetic form to form the thrust bearing (spec. para. 0046, inter alia).   In this regard, Hyatt teaches a submersible pump provided with a thrust chamber 120, 122 (FIG.’s 1 & 2) filed with lubricant (para. 0022) and magnetic bearings 128 comprising discs 130 and platters 132 for handling thrust loads when the pump is operated.   Hyatt’s lubricant filled chamber having the magnetic bearings would form a hybrid bearing based upon Applicant’s definition since the magnetic bearings are surrounded by lubrication fluid (para. 0022).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to substitute Ye’s bearings with the hybrid thrust magnetic bearings of Hyatt since such would be known to provide predictable thrust bearing performance with expected results as well as offer improved bearing performance by reducing wear on the bearing surfaces (para’s 0004-0005).  The use of the hybrid magnetic thrust bearings of Hyatt  in the combination of Ye  is considered a simple substiture of one known bearing for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
As to claim 2, Ye is discussed above and further discloses wherein each of the thrust bearings of the centrifugal pump comprises a thrust transfer plate 57  (shown connected to shaft in FIG. 1) that is coupled to one of the impellers 13 and a thrust support plate (shown opposite of surfaces of 57 connected to housing via diffuser 21) that is coupled to a housing of the ESP assembly. However, Ye is silent as to the thrust transfer plate comprises a thrust transfer plate magnetic element, the thrust support plate comprises a thrust support plate magnetic element, and a magnetic field of the thrust transfer plate magnetic element is directed opposite to a magnetic field of the thrust support plate magnetic element.  In this regard, Hyatt teaches a magnetic thrust bearing for an ESP system including thrust transfer plate 130 connected to the shaft with magnetic elements 134 (FIG.’s 2-6, para. 0023) and thrust support plate 132 connected to the housing also having magnetic elements 134 (para. 0034, “platter 132 also includes a plurality of magnets 134”).  This arrangement results in the magnetic fields of the thrust transfer plate and support plates magnetic elements being directed in the manner claimed in order to generate the forces required to handle axial loads (para. 0029, as described).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the thrust transfer and support plate magnetic element arrangement of Ye with the thrust transfer and support plate magnetic element  arrangement of Hyatt since it would be known to provide axial thrust bearing performance with expected results.  The use of the thrust transfer and support plate arrangement of Hyatt in the combination of Ye is considered a simple substiture of one known magnetic thrust bearing for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
As to claim 3, once modified, Hyatt further teaches the thrust transfer plate magnetic element 134 comprises a plurality of permanent magnets and the thrust support plate magnetic element 134 comprises a plurality of permanent magnets (FIG.’s 3 & 4, para.’s 0024-0025, as shown and described).
As to claim 4, once modified, Hyatt further teaches the permanent magnets of both the thrust transfer plate magnetic element and the thrust support plate magnetic element are rare earth permanent magnets (para. 0026, “rare earth magnets”).
As to claim 5, once modified, Hyatt further teaches the rare earth permanent magnets comprise samarium-cobalt rare earth permanent magnets or neodymium rare earth permanent magnets (Id., “such as neodymium…”).
As to claim 6, Ye discloses a seal unit 91 located between the electric motor 87 and the centrifugal pump 85 (FIG. 5, para. 0044), wherein the seal unit comprises thrust bearing assembly 93 located in the seal unit.   Ye is silent as to the thrust bearing being a hybrid magnetic thrust bearing. Hyatt teaches the use of hybrid magnetic thrust bearings as set forth in the rejection of claim 1 above..  It would further have been obvious to adapt or replace Ye’s bearing with the hybrid magnetic bearing of Hyatt for the same reasons and rationale set forth above in the rejection of claim 1.
As to claim 7, once modified, the applied art references collectively teach or suggest a seal unit (Ye – 91; Hyatt -114) comprises a second hybrid magnetic thrust bearing (Hyatt – 130, multiple bearings shown), the first hybrid magnetic thrust bearing is  disposed to support downward thrust of a drive shaft of the seal unit (Ye – 91; Hyatt -114, supporting loads in both directions, see para. 0030) and the second hybrid magnetic thrust bearing (Hyatt - 130, 132) disposed to support upward thrust of the drive shaft (Hyatt – 126, para. 0030) of the seal unit (Hyatt – 114,  FIG.’s 2 & 8, multiple axial thrust bearings arranged to support both upward and downward loads; see para.0030, discussing arranging magnetic forces in both directions as needed).

	 


Response to Arguments
Applicant’s arguments with respect to the rejections of the claims over Gilarranz and the applied art references have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   The amendments to the claims have necessitated new grounds of rejection using prior art to Ye and Wilson. 
Applicant has not presented any substantive arguments with regard to the rejections of the dependent claims over the art of record including the combinations of proposed modification, rationale, or motivations to make those combinations.  Applicant simply asserts that they are allowable for the same reasons made for the independent claims.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746